Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0327893 A1), hereinafter referred to as Kim, in view of Hiraoka et al. (US 2008/0292374 A1), hereinafter referred to as Hiraoka.	With reference to claim 1, Kim teaches a fixing device, comprising: 	a pressing roller (Fig. 2, 10); 	a fixing belt disposed to be rotated by the pressing roller around a rotation axis of the fixing belt (Fig. 2, 20);	a pressing member disposed within the fixing belt to press a portion of the fixing belt toward the .
With reference to claim 2, Hiraoka further teaches the corresponding flange member of the pair of flange members comprises a protrusion protruded on a first contact portion in contact with the rotation ring member (¶0047).	With reference to claim 3, Hiraoka further teaches the protrusion is formed around the area opposite to the pressed portion of the fixing belt (Fig. 6a).	With reference to claim 4, Kim further teaches he corresponding flange member of the pair of flange members comprises: a stationary body (Fig. 2, 50); a rotation ring support extending from a front side of the stationary body and to rotatably support the rotation ring member of the pair of rotation ring members (Fig. 2, 51); and at least one protrusion protruded on a front side of the stationary body (Fig. 14, 72).
With reference to claim 10, Kim further teaches a heat source to heat the fixing belt (Fig. 2, 60).	With reference to claim 11, Kim further teaches the rotation ring member of the pair of rotation ring members comprises a first surface rotated possibly in contact with a corresponding end of the corresponding ends of the fixing belt, and a second surface in contact with an inner surface of the corresponding end of the fixing belt, and a roughness of the second surface is greater than that of the first surface (¶0100).	With reference to claim 12, Kim further teaches first surface comprises a groove extending in parallel with a rotation axis direction of the fixing belt (¶0100).	With reference to claim 13, Kim teaches an image forming apparatus, comprising: 	an image forming device to form an image on a printing medium (Fig. 20, 120); and 	a fixing device to fix the image formed onto the printing medium (Fig. 20, 1), wherein the fixing device comprises: 
	However, Kim is silent with regards to the ring members being in an inclined state,	Hiraoka teaches a rotation ring member of the pair of rotation ring members is in an inclined state towards the fixing belt, on a corresponding flange member, in which, with respect to the rotational axis of the fixing belt, an area of the rotation ring member opposite to a fixing nip area of the rotation ring member at the fixing nip protrudes more toward the fixing belt than the fixing nip area (Fig. 6a, 42, ¶0037, 0044).	It would have been obvious to one of ordinary skill in the art at the time the invention as filed, to use the teaching of Hiraoka to have an extended protrusion to have the rotating ring member of Kim contact at an angle so as to simply prevent meandering and damage of the belt.
	With reference to claim 14, Hiraoka further teaches the corresponding flange member of the pair of flange members further comprises a protrusion protruded on a contact portion in contact with the rotation ring member (¶0047).	With reference to claim 15, Hiraoka further teaches the protrusion is formed around the area opposite to the fixing nip area (¶0047).
	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as combined above as applied to claim 8 above, and further in view of Seki (US 2011/0188907 A1).	Kim as combined above teaches all that is required as explained above, however is silent about the material being a fabric or sponge.	Seki teaches the friction reduction member is sponge or fabric (¶0045).	It would have been obvious to one of ordinary skill in the art at the time the invention as filed to use the material as taught in Seki with the friction reduction member of Kim so as to prevent damage to the fixing device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kawata et al. (US 2013/0177340 A1) teaches a slip ring for a fixing belt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852